Citation Nr: 9913143	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for xerosis with 
ichthyosis and tinea pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision from the Jackson, Mississippi, Regional Office (RO), 
which, in pertinent part, confirmed the schedular 10 percent 
evaluation in effect for xerosis with ichthyosis and tinea 
pedis.  The veteran perfected a timely appeal to that 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The xerosis with ichthyosis and tinea pedis is manifested 
by subjective complaints and constant scaling and itching.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for xerosis with 
ichthyosis and tinea pedis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7813, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran in his substantive appeal contends that his 
toenails are very sore.  He reported peeling and broken skin.  
He stated that they itched all the time.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added). However, the Board must also 
consider the history of the veteran's injuries, as well as 
any current clinical manifestations of residuals and the 
overall effect that the disabilities have on the earning 
capacity of the veteran. See 38 C.F.R. §§ 4.2, 4.41 (1998).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The RO has assigned a 10 percent rating for the xerosis with 
ichthyosis and tinea pedis in accordance with the criteria 
set forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Code 7806.

Diagnostic Code 7806 provides that dermatophytosis is 
evaluated as eczema under Diagnostic Code 7806.  A 10 percent 
evaluation will be assigned for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  The next higher evaluation, 30 percent, is 
warranted for eczema with exudation or itching constant, 
extensive lesions or marked disfigurement.  A rating of 50 
percent is assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant.  
38 C.F.R. Part 4, Diagnostic Code 7806.

The history of the veteran's xerosis with ichthyosis and 
tinea pedis may be briefly described.  The service medical 
records reflect that the veteran was treated for 
trichophytosis.

A report of a Department of Veterans Affairs (VA) dermatology 
examination conducted in January 1964, reveals a diagnosis of 
chronic dermatophytosis of the crural folds, the upper medial 
aspect of both thighs and both feet.  In a rating action 
dated in February 1964, the RO granted service connection for 
dermatophytosis, crural folds, upper medial aspect of both 
thighs and both feet and assigned a noncompensable evaluation 
for that disability under the provisions of Diagnostic Code 
7813 of the VA Schedule for Rating Disabilities.

A VA dermatology examination conducted in January 1995, 
revealed diagnoses of xerosis/ichthyosis.  

A second VA dermatology examination performed in January 
1995, revealed diagnoses of xerosis and tinea pedis and tinea 
unguium.  By a rating action dated in July 1995, the RO 
reclassified the veteran's service-connected skin disability 
as xerosis with ichthyosis and tinea pedis and assigned a 
schedular 10 percent evaluation for that disability.

The veteran was seen intermittently at a VA outpatient clinic 
from 1995 to 1998 for several disorders, including complaints 
pertaining to his feet.  The veteran was evaluated by T. 
Piano, D. P. M. in April 1997.  At that time the impression 
was onychomycosis with nail hypertrophy (onychauxis)- all 
digits of the feet, bilateral.  It was further indicated that 
the veteran's midfoot pain could be related to peripheral 
vascular disease, gait mechanics or an arthritic condition.

A hearing was held at the RO in June 1997.  At that time the 
veteran testified that had itching and a scale type peeling 
of the skin of the feet.  He also testified that he 
experienced pain of the big toes to the middle of the feet 
with standing and walking.

A VA dermatology examination was conducted in January 1998. 
At the time, the veteran reported that his skin problem began 
while he was overseas in the service in the early 1950's.  
The veteran stated that his feet sweat, itched and sometimes 
that they itched so much that he was miserable.  He stated 
that the problem occurred on the bottom of his feet 
especially between his toes.  Color photographs of the feet 
are associated with the VA examination report.  The examiner 
indicated that the veteran had tinea of the toenails, tinea 
pedis and anatomical occlusion of the toes.

AVA dermatology examination was conducted in August 1998.  
The veteran reported he has had problems with his feet since 
1952 and that his problems began when he was in the service 
in France.  On examination the veteran had scaly skin and 
hypertrophic nails which represented tinea pedis.  He also 
had tinea unguium.  There was no evidence of redness, 
crusting, fissures, and excoriation.  There was mild 
scattered dry skin.  There was nothing that suggested 
ichthyosis.  He recalled no other problems with his skin, 
other than his feet.  He stated that his feet bothered him 
when they itched.  If he walked one to one and one half 
blocks he experienced soreness.  Color photographs of the 
trunk, legs, feet and hands were associated with the 
examination report.  

To summarize, the veteran's statements and testimony 
describing the symptoms of a disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  owever, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard, based on the statement of the veteran, the 
Board is satisfied that the veteran's skin disorder results 
in constant itching and scaling of the feet.  The color 
photographs confirmed the presence tinea pedis onychomycosis.  
It is the Board's judgment that the degree of impairment 
resulting from the skin disorders as shown by the recent VA 
examinations, when viewed in conjunction with the veteran's 
complaints, more nearly approximate the criteria for the next 
higher evaluation.  Accordingly, a rating of 30 percent is 
warranted.  38 C.F.R. § 4.7.  

However, this same evidence does not reflect that rating in 
excess of 30 percent is warranted.  The medical evidence of 
record does not establish that the veteran's skin disability 
is manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that it 
is exceptionally repugnant. Accordingly, the evidence does 
not demonstrate that the veteran's disability meet the 
criteria for a 50 percent evaluation under Diagnostic Code 
7806.

In rendering this decision, the Board has considered all 
pertinent sections of 38 C.F.R. § Parts 3 and 4 as required 
by the United States Court of Veterans Appeals (Court) in 
Schafrath v. Derwinski, 1 Vet.App. 589.


ORDER

An increased rating for xerosis with ichthyosis and tinea 
pedis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

